        Case 3:13-cv-00373-SDD-EWD         Document 1005      10/15/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


FIREFIGHTERS’ RETIREMENT
SYSTEM, ET AL.                                                         CIVIL ACTION


VERSUS                                                                 13-373-SDD-EWD


CITCO GROUP LIMITED, ET AL.

                                          RULING

        This matter is before the Court on the Motion for Rule 54(b) Certification1 filed by

Plaintiffs Firefighters’ Retirement System, Municipal Employees’ Retirement System of

Louisiana, and New Orleans Firefighters’ Pension & Relief Fund (collectively, “Plaintiffs”

or “the Louisiana Funds”). Defendants, Citco Banking Corporation N.V., The Citco Group

Limited, Citco Fund Services (Cayman Islands) Limited, and Citco Technology

Management (collectively, “the Citco Defendants”) filed a Statement in Response2

indicating that they do not oppose the motion. The Louisiana Funds also filed a Notice

Regarding Motion for Rule 54(b) Certification.3 For the reasons that follow, the Court finds

that the Louisiana Funds’ Motion shall be GRANTED.

        On February 7, 2019, this Court issued a Judgment dismissing all of the Louisiana

Funds’ claims against the Citco Defendants with prejudice.4 This Court subsequently

issued an Amended Judgment which, in addition to dismissing the Funds’ claims against

the Citco Defendants with prejudice, dismissed the counterclaims of Defendant Citco


1
  Rec. Doc. No. 1000.
2
  Rec. Doc. No. 1003.
3
  Rec. Doc. No. 1004.
4
  Rec. Doc. No. 958.
62950
        Case 3:13-cv-00373-SDD-EWD               Document 1005         10/15/20 Page 2 of 4




Fund Services (Cayman Islands) with prejudice.5 The Louisiana Funds appealed this

Court’s dismissal of their claims against the Citco Defendants to the United States Court

of Appeals for the Fifth Circuit.6 On July 7, 2020, the Fifth Circuit entered a judgment

dismissing the Louisiana Funds’ appeal “for want of appellate jurisdiction.”7 Specifically,

the Fifth Circuit held that there was no final, appealable decision in this matter because

the Funds had voluntarily dismissed without prejudice their claims against Defendant Lisa

Alexander8 and “there is no final decision if a plaintiff voluntarily dismisses a defendant

without prejudice, because the plaintiff ‘is entitled to bring a later suit on the same cause

of action.’”9

        In May 2020, two months before the Fifth Circuit dismissed the Louisiana Funds’

appeal, it issued an en banc decision in Williams v. Seidenbach. In Williams, the Fifth

Circuit discussed the possibility that “when a plaintiff sues two defendants, and then

voluntarily dismisses one defendant without prejudice, while litigating against the other to

conclusion. . .the plaintiff may fall into a ‘finality trap’—unable to obtain an appealable

final decision, despite having lost to the second defendant.”10 The Fifth Circuit noted that

“established rules of civil procedure provide many tools to avoid that alleged ‘trap,’”11

including entry of a partial final judgment under Rule 54(b). Ultimately, the Williams court

held that an appeal can properly proceed based on the district court’s entry of partial final

judgment under Federal Rule of Civil Procedure 54(b).



5
  Rec. Doc. No. 968.
6
  Rec. Doc. Nos. 969, 982.
7
  Rec. Doc. No. 999, p. 4.
8
  Rec. Doc. No. 941.
9
   Id. at p. 1 (citing Williams v. Seidenbach, 958 F.3d 341, 343 (5th Cir. 2020)(en banc)(quoting Ryan v.
Occidental Petroleum Corp., 577 F.2d 298, 302 (5th Cir. 1978)).
10
    Williams, 958 F.3d at 343.
11
    Id. at 344.
62950
        Case 3:13-cv-00373-SDD-EWD               Document 1005         10/15/20 Page 3 of 4




        In the Fifth Circuit’s denial of the Louisiana Funds’ appeal, the court noted that it

did not decide how or whether Williams would apply to the instant case.12 But the court

analogized the facts of this case to Williams, stating that

        The only difference between this case and Williams is the order of
        dismissals after the adverse decision. In Williams, the voluntary dismissal
        without prejudice disposed of all remaining defendants in the case. Here,
        the Funds voluntarily dismissed one defendant without prejudice and then
        adjudicated their claims against other defendants. But that is a distinction
        without a difference. The Funds sought to render an interlocutory decision
        appealable by dismissing at least one defendant without prejudice. And
        under Williams, that means—absent some further act like a Rule 54(b)
        certification—there is no final, appealable decision.13

        In light of Williams, the Louisiana Funds now request that this Court issue “a Rule

54(b) order certifying the Citco Judgment as a partial final judgment.”14 Federal Rule of

Civil Procedure 54(b) states:

        When an action presents more than one claim for relief—whether as a
        claim, counterclaim, crossclaim, or third-party claim—or when multiple
        parties are involved, the court may direct entry of a final judgment as to one
        or more, but fewer than all, claims or parties only if the court expressly
        determines that there is no just reason for delay.

The determination of whether “there is no just reason for delay” lies “within the sound

discretion of the district court.”15 In making its determination, the district court has a duty

to weigh “‘the inconvenience and costs of piecemeal review on the one hand and the

danger of denying justice by delay on the other.’”16 Additionally, the Fifth Circuit held in

PYCA Indus., Inc. v. Harrison County Waste Water Mgmt. Dist. that “[a] district court




12
   Rec. Doc. No. 999, p. 2, n. 1.
13
   Id. at p. 4. (internal citations omitted).
14
   Rec. Doc. No. 1000-2, p. 5.
15
   Ichinose v. Travelers Flood Ins., 2007 WL 1799673, *2 (E.D.La. 6/21/07).
16
   Ichinose v. Travelers Flood Ins., 2007 WL 1799673, *2 (E.D.La. 6/21/07) (citing Road Sprinkler Fitters
Local Union v. Continental Sprinkler Co., 967 F.2d 145, 148 (5th Cir. 1992)(quoting Dickinson v. Petroleum
Conversion Corp., 338 U.S. 507, 511, 70 S.Ct. 322, 324 (1950)).
62950
        Case 3:13-cv-00373-SDD-EWD           Document 1005    10/15/20 Page 4 of 4




should grant certification [under 54(b)] only when there exists some danger of hardship

or injustice through delay which would be alleviated by immediate appeal.”17 The

Louisiana Funds argue that failing to certify a partial final judgment will cause them to

“suffer an injustice and hardship because the judgments against the Citco Defendants will

not be appealable to the U.S. Fifth Circuit Court of Appeals.”18 Moreover, they aver, they

are facing hardship in the form of “financial difficulties because of the pressure the

pandemic has created on municipalities.”19 As stated above, the Citco Defendants do not

oppose the requested relief. Overall, the Court finds that the entry of a partial final

judgment is appropriate in this case. The Court’s previous Judgment and Amended

Judgment dismissed all of Plaintiffs’ claims asserted in this matter against the Citco

Defendants, and are, therefore, an ultimate disposition of all of Plaintiffs’ claims as to

these Defendants. Accordingly, the Court concludes that the Judgment and Amended

Judgment are final judgments as to the claims asserted against the Citco Defendants and

that there is no just reason for delay, especially given that this action was initially filed

more than seven years ago, in March 2013.20 Accordingly, the Louisiana Funds’ Motion

for Rule 54(b) Certification21 is hereby GRANTED.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on October 15, 2020.


                                            S
                                          CHIEF JUDGE SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA

17
   81 F. 3d 1412, 1421 (5th Cir. 1996).
18
   Rec. Doc. No. 1000-2, p. 9.
19
   Rec. Doc. No. 1004, p. 2.
20
   Rec. Doc. No. 1-3.
21
   Rec. Doc. No. 1000.
62950
